Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of 16/280,890, issued as US Patent 10,947,516, which is a divisional of 15/444,020, issued as US Patent 10,266,813.
The response filed on April 14, 2022 has been entered.
Claims 1-13 are pending.

Election/Restrictions
Applicant's election with traverse of Group I with a species election of SEQ ID NO:1 as the parent polymerase and the amino acid substitutions T529M+S366A+A547F+Y242G/A/L/S in the reply filed on November 18, 2021 and April 14, 2022 is acknowledged.  The traversal is on the ground(s) that examination of all pending claims would not constitute a serious burden and a search for prior art relevant to the claims to the polymerase would necessarily reveal art that pertains to the methods that use that polymerase.  This is not found persuasive because as discussed in the Requirement for Restriction mailed on September 28, 2021, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the inventions have acquired a separate status in the art in view of their different classification.  Also, even if the product of Invention I was known, the method of Invention III maybe be novel and unobvious in the view of the preamble or active steps and the production of Invention II may be novel and unobvious in the view of the components of the sensor.  Therefore, searching for all claims is not coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2021 and April 14, 2022.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/301,475, filed 02/29/2016, is acknowledged.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to (A) any DNA polymerase having at least 80% sequence identity to SEQ ID NO:1 or (B) any DNA polymerase of (A) and having a Y242X, Y242G/A/L/S, or T529M+S366A+A547F+Y242G/A/L/S amino acid substitution, wherein the DNA polymerase has (1) a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1 and has the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1 and (2) the DNA polymerase further has an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  Therefore, the claims are drawn to a genus of polypeptides having unknown structure but having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1 and having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “a lower 3’→5’ exonuclease activity”, “same or higher strand displacement activity”, “extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than” compared to the DNA polymerase of SEQ ID NO:1 fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to specific mutants of a single DNA polymerase of SEQ ID NO:1 as described in Table 1 of the specification, wherein the mutants have DNA polymerase activity, a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the limited DNA mutants describes in the specification is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 80% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which 20% of the amino acids can vary from SEQ ID NO:1, other than the specific mutations listed in Table 1, and result in a DNA polymerase having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  Further, there is no disclosed or art-recognized correlation between any structure other than the specific  mutants of SEQ ID NO:1 and having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for having lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1 to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the mutants listed in Table 1 as representative of other polypeptides having calcium-independent pectate lyase activity and/or improved thermostability.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-4 and 9-11 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific mutants of a single DNA polymerase of SEQ ID NO:1 as described in Table 1 of the specification,, wherein the mutants have DNA polymerase activity, a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1, does not reasonably provide enablement for polypeptides having unknown structure but having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1 and having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''.  In this case, the examiner has broadly interpreted the claims to (A) any DNA polymerase having at least 80% sequence identity to SEQ ID NO:1 or (B) any DNA polymerase of (A) and having a Y242X, Y242G/A/L/S, or T529M+S366A+A547F+Y242G/A/L/S amino acid substitution, wherein the DNA polymerase has (1) a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1 and has the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1 and (2) the DNA polymerase further has an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  Therefore, the claims are drawn to polypeptides having unknown structure but having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1 and having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  In the instant case, the specification is limited to the teaching of specific mutants of a single DNA polymerase of SEQ ID NO:1 as described in Table 1 of the specification, wherein the mutants have DNA polymerase activity, a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having at least 80% sequence identity and having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1, and (b) a correlation between structure and the function of having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have DNA polymerase activity, have a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, have the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and have an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of a polypeptide having  DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1 or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:1 other than the specific mutations listed in Table 1, that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having c having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1, (2) which segments of the polypeptide of SEQ ID NO:1 are essential for having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1, and (3) the general tolerance of the polypeptide of SEQ ID NO:1 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to teachings of specific mutants of a single DNA polymerase of SEQ ID NO:1 as described in Table 1 of the specification,, wherein the mutants have DNA polymerase activity, a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having 80% sequence identity to SEQ ID NO:1 and having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1 or (2) structural elements required in a polypeptide having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  No correlation between structure and function of having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1as been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO: 1 other than those listed in Table 1 that can be modified and which ones are to be conserved to create a polypeptide having DNA polymerase activity, having a lower 3’→5’ exonuclease activity compared to the DNA polymerase of SEQ ID NO:1, having the same or higher strand displacement activity that the DNA polymerase of SEQ ID NO:1, and having an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayer (US 10,308,918 - form PTO-892).
Regarding claim 1, Ayer discloses mutant DNA polymerase having at least 80% sequence identity to the DNA polymerase of SEQ ID NO:1, wherein the mutants have lower exonuclease activity compared to SEQ ID NO:1 and the same or higher strain displacement compared to SEQ ID NO:1 (Figure 5 and Column 13, line 63 through Column 14, line 14).  SEQ ID NO:1 of Ayer is identical to SEQ ID NO:1 of the instant application (see the sequence alignment below). Regarding claim 9, Ayer discloses a mutant DNA polymerase having an extension rate that is greater or equal to the extension rate of the DNA polymerase of SEQ ID NO:1 (Column 1, line 64 through Column 2, line 3 and Column 2, lines 48-63).  Therefore, the reference of Ayer anticipates claims 1 and 9.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,266,813 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1.  SEQ ID NO:1 of the instant application is identical to SEQ ID NO:1 of the reference patent.
Regarding claims 1-2 of the instant application, claim 1 of the reference patent recites a DNA polymerase having at least 80% sequence identity to SEQ ID NO:1, lower exonuclease activity compared to SEQ ID NO:1, and a Y242X amino acid substitution, and claim 2 of the reference patent recites that the DNA polymerase has the same strain displacement compared to SEQ ID NO:1.  Therefore, claims 1-2 of the reference patent anticipates claims 1-2 of the instant application.
Regarding claims 3-4 of the instant application, claim 15 of the reference patent recites that the DNA polymerase of claim 1 comprises the amino acid substitutions T529M+S366A+A547F+Y242G/A/L/S.  Therefore, claim 15 of the reference patent anticipates claims 3-4 of the instant application.
Regarding claims 9-11 of the instant application, claims 5-7 of the reference patent recites that the DNA polymerase of claim 1 has an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  Therefore, claims 5-7 of the reference patent anticipates claims 9-11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-3 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,947,516 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1.  SEQ ID NO:1 of the instant application is identical to SEQ ID NO:1 of the reference patent.
Regarding claims 1-2 of the instant application, claim 1 of the reference patent recites a DNA polymerase having at least 80% sequence identity to SEQ ID NO:1, lower exonuclease activity compared to SEQ ID NO:1, and an L125 amino acid substitution, and claim 2 of the reference patent recites that the DNA polymerase has the same strain displacement compared to SEQ ID NO:1.  Therefore, claims 1-2 of the reference patent anticipates claims 1-3 of the instant application.
Regarding claim 3 of the instant application, claim 4 of the reference patent recites that the DNA polymerase of claim 1 comprises the amino acid substitution L125K.  Therefore, claim 4 of the reference patent anticipates claim 3 of the instant application.
Regarding claims 9-11 of the instant application, claims 14-15 of the reference patent recites that the DNA polymerase of claim 1 has an extension rate that is greater or equal or is at least 1.5X greater than the DNA polymerase of SEQ ID NO:1.  Therefore, claims 14-15 of the reference patent anticipates claims 9-11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,034,999 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1 or 2.  SEQ ID NO:1 and 2 of the instant application are identical to SEQ ID NO:1 and 2, respectively, of the reference patent.
Regarding claims 1-4 of the instant application, claims 1 and 5 of the reference patent recites a DNA polymerase having the amino acid sequence of SEQ ID NO:14, which comprises the amino acid substitutions T529M+S366A+A547F+Y242G/A/L/S, has at least 80% sequence identity to SEQ ID NO:1, lower exonuclease activity compared to SEQ ID NO:1, and the same strain displacement compared to SEQ ID NO:1 (see Column 13, line 58 through Column 14, line 6, Column 14, line 48-67, and Example 1). Therefore, claims 1 and 5 of the reference patent anticipates claims 1-4 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.

Claims 1-3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,851,353 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1.  SEQ ID NO:1 of the instant application is identical to SEQ ID NO:1of the reference patent.
Regarding claims 1-3 and 9 of the instant application, claims 1 and 2 of the reference patent recites a DNA polymerase having at least 95% sequence identity to SEQ ID NO:1 and the amino acid substitution Y242A, wherein the DNA polymerase has lower exonuclease activity compared to SEQ ID NO:1, the same strain displacement compared to SEQ ID NO:1, and an improved extension rate  compared to SEQ ID NO:1 (Column 2, lines 4-7 and Column 21, lines 29-46). Therefore, claims 1-2 of the reference patent anticipates claims 1-3 and 9 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.

Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,829,747 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1 or 2.  SEQ ID NO:1 and 2 of the instant application are identical to SEQ ID NO:1 and 2, respectively, of the reference patent.
Regarding claims 1-4 and 9 of the instant application, claims 1 and 13 of the reference patent recites a DNA polymerase having at least 90% sequence identity to SEQ ID NO:1 and comprises the amino acid substitutions T529M+S366A+A547F+Y242A, which  has lower exonuclease activity compared to SEQ ID NO:1, the same strain displacement compared to SEQ ID NO:1, and an improved extension rate  compared to SEQ ID NO:1 (see Column 2, lines 4-7 and Column 20, lines 46-64). Therefore, claims 1 and 13 of the reference patent anticipates claims 1-4 and 9 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.


Conclusion

	Claims 1-13 are pending.

	Claims 5-8 and 12-13 are withdrawn.

	Claims 1-4 and 9-11 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            
Sequence alignment between the DNA polymerase of SEQ ID NO:1 of the instant application (“Qy”) and the DNA polymerase of SEQ ID NO:1 of Ayer (“Db”)

US-15-012-317-1
; Sequence 1, Application US/15012317
; Patent No. 10308918
; GENERAL INFORMATION
;  APPLICANT: AYER, ARUNA
;  APPLICANT:BIBILLO, ARKADIUSZ
;  APPLICANT:ECKERT, BARBARA
;  APPLICANT:SUKO, SHAWN
;  APPLICANT:ARNOLD, CLEOMA RENETTA
;  APPLICANT:SCHWAB, CHARLES WAYAN
;  APPLICANT:THAI, EILEEN
;  APPLICANT:LEDERMAN, ILYA
;  APPLICANT:MCGAW, COLIN ALEXANDER
;  APPLICANT:SHULTZ, TYLER O'BRIEN
;  APPLICANT:BOENITZ-DULAT, MARA
;  APPLICANT:WOERSDOERFER, BIGNA
;  APPLICANT:WUNDERLICH, DAVID DANIEL
;  TITLE OF INVENTION: POLYMERASE VARIANTS
;  FILE REFERENCE: 20-04338.P521US4
;  CURRENT APPLICATION NUMBER: US/15/012,317
;  CURRENT FILING DATE: 2016-02-01
;  PRIOR APPLICATION NUMBER: 62/202,895
;  PRIOR FILING DATE: 2015-08-09
;  PRIOR APPLICATION NUMBER: 62/161,571
;  PRIOR FILING DATE: 2015-05-14
;  PRIOR APPLICATION NUMBER: 62/111,034
;  PRIOR FILING DATE: 2015-02-02
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 727
;  TYPE: PRT
;  ORGANISM: Clostridium phage
;  FEATURE:
;  OTHER INFORMATION: Clostridium phage phiCPV4
US-15-012-317-1

  Query Match             100.0%;  Score 3943;  DB 1;  Length 727;
  Best Local Similarity   100.0%;  
  Matches  727;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDKHTQYVKEHSFNYDEYKKANFDKIECLIFDTESCTNYENDNTGARVYGWGLGVTRNHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDKHTQYVKEHSFNYDEYKKANFDKIECLIFDTESCTNYENDNTGARVYGWGLGVTRNHN 60

Qy         61 MIYGQNLNQFWEVCQNIFNDWYHDNKHTIKITKTKKGFPKRKYIKFPIAVHNLGWDVEFL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MIYGQNLNQFWEVCQNIFNDWYHDNKHTIKITKTKKGFPKRKYIKFPIAVHNLGWDVEFL 120

Qy        121 KYSLVENGFNYDKGLLKTVFSKGAPYQTVTDVEEPKTFHIVQNNNIVYGCNVYMDKFFEV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYSLVENGFNYDKGLLKTVFSKGAPYQTVTDVEEPKTFHIVQNNNIVYGCNVYMDKFFEV 180

Qy        181 ENKDGSTTEIGLCLDFFDSYKIITCAESQFHNYVHDVDPMFYKMGEEYDYDTWRSPTHKQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ENKDGSTTEIGLCLDFFDSYKIITCAESQFHNYVHDVDPMFYKMGEEYDYDTWRSPTHKQ 240

Qy        241 TTLELRYQYNDIYMLREVIEQFYIDGLCGGELPLTGMRTASSIAFNVLKKMTFGEEKTEE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTLELRYQYNDIYMLREVIEQFYIDGLCGGELPLTGMRTASSIAFNVLKKMTFGEEKTEE 300

Qy        301 GYINYFELDKKTKFEFLRKRIEMESYTGGYTHANHKAVGKTINKIGCSLDINSSYPSQMA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GYINYFELDKKTKFEFLRKRIEMESYTGGYTHANHKAVGKTINKIGCSLDINSSYPSQMA 360

Qy        361 YKVFPYGKPVRKTWGRKPKTEKNEVYLIEVGFDFVEPKHEEYALDIFKIGAVNSKALSPI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YKVFPYGKPVRKTWGRKPKTEKNEVYLIEVGFDFVEPKHEEYALDIFKIGAVNSKALSPI 420

Qy        421 TGAVSGQEYFCTNIKDGKAIPVYKELKDTKLTTNYNVVLTSVEYEFWIKHFNFGVFKKDE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TGAVSGQEYFCTNIKDGKAIPVYKELKDTKLTTNYNVVLTSVEYEFWIKHFNFGVFKKDE 480

Qy        481 YDCFEVDNLEFTGLKIGSILYYKAEKGKFKPYVDHFTKMKVENKKLGNKPLTNQAKLILN 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YDCFEVDNLEFTGLKIGSILYYKAEKGKFKPYVDHFTKMKVENKKLGNKPLTNQAKLILN 540

Qy        541 GAYGKFGTKQNKEEKDLIMDKNGLLTFTGSVTEYEGKEFYRPYASFVTAYGRLQLWNAII 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAYGKFGTKQNKEEKDLIMDKNGLLTFTGSVTEYEGKEFYRPYASFVTAYGRLQLWNAII 600

Qy        601 YAVGVENFLYCDTDSIYCNREVNSLIEDMNAIGETIDKTILGKWDVEHVFDKFKVLGQKK 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 YAVGVENFLYCDTDSIYCNREVNSLIEDMNAIGETIDKTILGKWDVEHVFDKFKVLGQKK 660

Qy        661 YMYHDCKEDKTDLKCCGLPSDARKIIIGQGFDEFYLGKNVEGKKQRKKVIGGCLLLDTLF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 YMYHDCKEDKTDLKCCGLPSDARKIIIGQGFDEFYLGKNVEGKKQRKKVIGGCLLLDTLF 720

Qy        721 TIKKIMF 727
              |||||||
Db        721 TIKKIMF 727